Citation Nr: 0803801	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  95-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lower motor neuron 
disease/sensorineuropathy, claimed as fatigue due to 
undiagnosed illness.

2.  Entitlement to an increased evaluation (compensable) for 
headache.

3.  Evaluation of sinusitis with blurred vision, status post 
intranasal ethmoidectomy, bilateral intranasal anstrostomy, 
and bilateral inferior turbinectomy, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from October 1983 to 
October 1986 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that, during the pendancy of this appeal, the 
issues of service connection for achy joints, fever, and 
gastro-intestinal disability due to an undiagnosed illness 
were resolved.  An April 2006 rating decision awarded service 
connection for irritable bowel syndrome and other gastro-
intestinal problems due to an undiagnosed illness.  An August 
2006 rating decision awarded service connection for chronic 
fatigue syndrome, to include achy joints and fever.  These 
issues are no longer before the Board.

Also, the Board notes that the appellant has changed 
representatives during the course of this appeal.  He is now 
represented by the Disabled American Veterans.  See VA Form 
21-22.


REMAND

In December 2003, the Board remanded this case for due 
process deficiencies, to include scheduling the appellant for 
a hearing before a Veterans Law Judge at the local RO.  The 
Board previously noted that the appellant's November 1996 VA 
Form 9 showed that he desired a hearing before a Veterans Law 
Judge at the local RO.

The record shows that the RO sent the appellant a letter 
dated February 2004 explaining the types of hearings 
available to him.  The appellant responded in March 2004 that 
he would like the RO to schedule a videoconference hearing on 
his behalf.  No hearing has been scheduled.

The Board is cognizant that the appellant testified at 
personal hearing before a hearing officer at the RO; however, 
the appellant to date has not withdrawn his request for a 
hearing before a Veterans Law Judge.  38 C.F.R. §§  20.700, 
20.703. Furthermore, the Court has held that a remand by 
either the Court or the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again 
requested to comply with the Board's remand directives, 
stated below.

The case is REMANDED for the following action:

The RO should schedule a videoconference 
hearing for the appellant before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



